Exhibit 10.4
Execution Version
 
SUBSIDIARY GUARANTY AGREEMENT
dated as of July 28, 2008
by and among
Certain Domestic Subsidiaries of
DYNCORP INTERNATIONAL INC.,
as Subsidiary Guarantors,
in favor of
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent
 

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE I DEFINED TERMS
    1  
SECTION 1.1 Definitions
    1  
SECTION 1.2 Other Definitional Provisions
    2  
 
       
ARTICLE II SUBSIDIARY GUARANTY
    2  
SECTION 2.1 Subsidiary Guaranty
    2  
SECTION 2.2 Bankruptcy Limitations on Subsidiary Guarantors
    2  
SECTION 2.3 Agreements for Contribution
    3  
SECTION 2.4 Nature of Subsidiary Guaranty
    4  
SECTION 2.5 Waivers
    5  
SECTION 2.6 Additional Guarantor Waivers and Agreements
    6  
SECTION 2.7 Modification of Loan Documents, etc
    7  
SECTION 2.8 Demand by the Administrative Agent
    8  
SECTION 2.9 Remedies
    8  
SECTION 2.10 Benefits of Subsidiary Guaranty
    8  
SECTION 2.11 Termination; Reinstatement
    8  
SECTION 2.12 Payments
    9  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES
    9  
 
       
ARTICLE IV MISCELLANEOUS
    10  
SECTION 4.1 Notices
    10  
SECTION 4.2 Amendments, Waivers and Consents
    10  
SECTION 4.3 Expenses, Indemnification, Waiver of Consequential Damages, etc
    10  
SECTION 4.4 Governing Law; Jurisdiction; Venue; Service of Process
    11  
SECTION 4.5 Waiver of Jury Trial
    11  
SECTION 4.6 Injunctive Relief; Punitive Damages
    12  
SECTION 4.7 No Waiver by Course of Conduct, Cumulative Remedies
    12  
SECTION 4.8 Successors and Assigns
    12  
SECTION 4.9 Survival of Indemnities
    12  
SECTION 4.10 All Powers Coupled With Interest
    12  
SECTION 4.11 Titles and Captions
    13  
SECTION 4.12 Severability
    13  
SECTION 4.13 Counterparts; Integration, Effectiveness
    13  
SECTION 4.14 Advice of Counsel, No Strict Construction
    13  
SECTION 4.15 Acknowledgements
    13  
SECTION 4.16 Releases
    14  
SECTION 4.17 Additional Subsidiary Guarantors
    14  
SECTION 4.18 Secured Parties
    14  
SECTION 4.19 Joint and Several Liability
    14  

 i

 

 



--------------------------------------------------------------------------------



 



SUBSIDIARY GUARANTY AGREEMENT (as amended, restated, supplemented or otherwise
modified from time to time, this “Subsidiary Guaranty”), dated as of July 28,
2008, is made by certain Domestic Subsidiaries of DYNCORP INTERNATIONAL INC., a
Delaware corporation (“Holdings”) (such Subsidiaries, collectively, the
“Subsidiary Guarantors”, each, a “Subsidiary Guarantor”), in favor of WACHOVIA
BANK, NATIONAL ASSOCIATION, as Administrative Agent (in such capacity, the
“Administrative Agent”) for the ratable benefit of the Secured Parties.
STATEMENT OF PURPOSE
Pursuant to the terms of the Credit Agreement of even date herewith (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Holdings, DynCorp International LLC, a Delaware
limited liability company (the “Borrower”), the banks and other financial
institutions from time to time party thereto (the “Lenders”) and the
Administrative Agent, the Lenders have agreed to make Extensions of Credit to
the Borrower upon the terms and subject to the conditions set forth therein.
Holdings, the Borrower and the Subsidiary Guarantors, though separate legal
entities, comprise one integrated financial enterprise, and all Extensions of
Credit to the Borrower will inure, directly or indirectly, to the benefit of
each of the Subsidiary Guarantors.
It is a condition precedent to the obligation of the Lenders to make their
respective Extensions of Credit to the Borrower under the Credit Agreement that
the Subsidiary Guarantors shall have executed and delivered this Subsidiary
Guaranty to the Administrative Agent, for the ratable benefit of the Secured
Parties.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective Extensions of Credit to the Borrower
thereunder, the Subsidiary Guarantors hereby agree with the Administrative
Agent, for the ratable benefit of the Secured Parties, as follows:
ARTICLE I
DEFINED TERMS
SECTION 1.1 Definitions. The following terms when used in this Subsidiary
Guaranty shall have the meanings assigned to them below:
“Additional Guarantor” means each Domestic Subsidiary of Holdings which
hereafter becomes a Subsidiary Guarantor pursuant to Section 4.18 hereof and
Section 9.11 of the Credit Agreement.
“Applicable Insolvency Laws” means all Applicable Law governing bankruptcy,
reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including, without limitation, 11 U.S.C. Sections 544, 547, 548 and 550
and other “avoidance” provisions of Title 11 of the United States Code, as
amended or supplemented).
“Guaranteed Obligations” has the meaning set forth in Section 2.1.

 

 



--------------------------------------------------------------------------------



 



SECTION 1.2 Other Definitional Provisions. Capitalized terms used and not
otherwise defined in this Subsidiary Guaranty, including the preambles and
recitals hereof, shall have the meanings ascribed to them in the Credit
Agreement. In the event of a conflict between capitalized terms defined herein
and in the Credit Agreement, the Credit Agreement shall control. The words
“hereof,” “herein”, “hereto” and “hereunder” and words of similar import when
used in this Subsidiary Guaranty shall refer to this Subsidiary Guaranty as a
whole and not to any particular provision of this Subsidiary Guaranty, and
Section references are to this Subsidiary Guaranty unless otherwise specified.
The meanings given to terms defined herein shall be equally applicable to both
the singular and plural forms of such terms. Where the context requires, terms
relating to the Collateral or any part thereof, when used in relation to a
Subsidiary Guarantor, shall refer to such Subsidiary Guarantor’s Collateral or
the relevant part thereof.
ARTICLE II
SUBSIDIARY GUARANTY
SECTION 2.1 Subsidiary Guaranty. Each Subsidiary Guarantor hereby, jointly and
severally with the other Subsidiary Guarantors, unconditionally guarantees to
the Administrative Agent, for the ratable benefit of the Secured Parties, and
their respective permitted successors, endorsees, transferees and assigns, the
prompt payment and performance of all Obligations, whether primary or secondary
(whether by way of endorsement or otherwise), whether now existing or hereafter
arising, whether or not from time to time reduced or extinguished (except by
payment thereof) or hereafter increased or incurred, whether enforceable or
unenforceable as against Holdings, the Borrower or any other Person, whether or
not discharged, stayed or otherwise affected by any Applicable Insolvency Law or
proceeding thereunder, whether created directly with the Administrative Agent or
any Secured Party or acquired by the Administrative Agent or any Secured Party
through assignment or endorsement or otherwise, whether matured or unmatured,
whether joint or several, as and when the same become due and payable (whether
at stated maturity or earlier, by reason of acceleration, mandatory repayment or
otherwise), in accordance with the terms of any such instruments evidencing any
such obligations, including all renewals, extensions or modifications thereof
(all of the foregoing being hereafter collectively referred to as the
“Guaranteed Obligations”).
SECTION 2.2 Bankruptcy Limitations on Subsidiary Guarantors. Notwithstanding
anything to the contrary contained in Section 2.1, it is the intention of each
Subsidiary Guarantor and the Secured Parties that, in any proceeding involving
the bankruptcy, reorganization, arrangement, adjustment of debts, relief of
debtors, dissolution or insolvency or any similar proceeding with respect to any
Subsidiary Guarantor or its assets, the amount of such Subsidiary Guarantor’s
obligations with respect to the Guaranteed Obligations shall be equal to, but
not in excess of, the maximum amount thereof not subject to avoidance or
recovery by operation of Applicable Insolvency Laws after giving effect to
Section 2.3(a). To that end, but only in the event and to the extent that after
giving effect to Section 2.3(a) such Subsidiary Guarantor’s obligations with
respect to the Guaranteed Obligations or any payment made pursuant to such
Guaranteed Obligations would, but for the operation of the first sentence of
this Section 2.2, be subject to avoidance or recovery in any such proceeding
under Applicable Insolvency Laws after giving effect to Section 2.3(a), the
amount of such Subsidiary Guarantor’s obligations with respect to the Guaranteed
Obligations shall be limited to the largest amount which, after giving effect
thereto, would not, under Applicable Insolvency Laws, render such Subsidiary
Guarantor’s obligations with respect to the Guaranteed Obligations unenforceable
or avoidable or otherwise subject to recovery under Applicable Insolvency Laws.
To the extent any payment actually made pursuant to the Guaranteed Obligations
exceeds the limitation of the first sentence of this Section 2.2 and is
otherwise subject to avoidance and recovery in any such proceeding under
Applicable Insolvency Laws, the amount subject to avoidance shall in all events
be limited to the amount by which such actual payment exceeds such limitation
and the Guaranteed Obligations as limited by the first sentence of this
Section 2.2 shall in all events remain in full force and effect and be fully
enforceable against such Subsidiary Guarantor. The first sentence of this
Section 2.2 is intended solely to preserve the rights of the Secured Parties and
the Administrative Agent hereunder against such Subsidiary Guarantor in such
proceeding to the maximum extent permitted by Applicable Insolvency Laws and
neither Holdings, the Borrower, such Subsidiary Guarantor, any other Subsidiary
Guarantor, any other guarantor, nor any other Person shall have any right or
claim under such sentence that would not otherwise be available under Applicable
Insolvency Laws in such proceeding.

 

2



--------------------------------------------------------------------------------



 



SECTION 2.3 Agreements for Contribution.
(a) Right of Contribution. The Subsidiary Guarantors hereby agree among
themselves that, if any Subsidiary Guarantor shall make an Excess Payment (as
defined below), such Subsidiary Guarantor shall have a right of contribution
from each other Subsidiary Guarantor in an amount equal to such other Subsidiary
Guarantor’s Contribution Share (as defined below) of such Excess Payment. The
payment obligations of any Subsidiary Guarantor under this Section 2.3(a) shall
be subordinate and subject in right of payment to the Guaranteed Obligations
until such time as the Guaranteed Obligations (other than (i) any contingent
indemnification obligations not yet due and (ii) the Specified Obligations) have
been indefeasibly paid in full in cash and the Revolving Credit Commitments
terminated, and none of the Subsidiary Guarantors shall exercise any right or
remedy under this Section 2.3(a) against any other Subsidiary Guarantor until
such Guaranteed Obligations (other than (i) any contingent indemnification
obligations not yet due and (ii) the Specified Obligations) have been
indefeasibly paid in full in cash and the Revolving Credit Commitments
terminated. For purposes of this Section 2.3(a), (i) “Excess Payment” shall mean
the amount paid by any Subsidiary Guarantor in excess of its Ratable Share (as
defined below) of any Guaranteed Obligations; (ii) “Ratable Share” shall mean,
for any Subsidiary Guarantor in respect of any payment of Guaranteed
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guaranteed Obligations of (A) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Subsidiary Guarantor (including
probable contingent, subordinated, unmatured, and unliquidated liabilities, but
excluding the obligations of such Subsidiary Guarantor hereunder) to (B) the
amount by which the aggregate present fair salable value of all assets and other
properties of all of the Subsidiary Guarantors exceeds the amount of all of the
debts and liabilities (including probable contingent, subordinated, unmatured,
and unliquidated liabilities, but excluding the obligations of the Subsidiary
Guarantors hereunder) of all of the Subsidiary Guarantors; provided, however,
that, for purposes of calculating the Ratable Shares of the Subsidiary
Guarantors in respect of any payment of Guaranteed Obligations, any Subsidiary
Guarantor that became a Subsidiary Guarantor subsequent to the date of any such
payment shall be deemed to have been a Subsidiary Guarantor on the date of such
payment and the financial information for such Subsidiary Guarantor as of the
date such Subsidiary Guarantor became a Subsidiary Guarantor shall be utilized
for such Subsidiary Guarantor in connection with such payment; and (iii)
“Contribution Share” shall mean, for any Subsidiary Guarantor in respect of any
Excess Payment made by any other Subsidiary Guarantor, the ratio (expressed as a
percentage) as of the date of such Excess Payment of (A) the amount by which the
aggregate present fair salable value of all of its assets and properties exceeds
the amount of all debts and liabilities of such Subsidiary Guarantor (including
probable contingent, subordinated, unmatured, and unliquidated liabilities, but
excluding the obligations of such Subsidiary Guarantor hereunder) to (B) the
amount by which the aggregate present fair salable value of all assets and other
properties of all of the Subsidiary Guarantors other than the maker of such
Excess Payment exceeds the amount of all of the debts and liabilities (including
probable contingent, subordinated, unmatured, and unliquidated liabilities, but
excluding the obligations of the Subsidiary Guarantors) of all of the Subsidiary
Guarantors other than the maker of such Excess Payment; provided, however, that,
for purposes of calculating the Contribution Shares of the Subsidiary Guarantors
in respect of any Excess Payment, any Subsidiary Guarantor that became a
Subsidiary Guarantor subsequent to the date of any such Excess Payment shall be
deemed to have been a Subsidiary Guarantor on the date of such Excess Payment
and the financial information for such Subsidiary Guarantor as of the date such
Subsidiary Guarantor became a Subsidiary Guarantor shall be utilized for such
Subsidiary Guarantor in connection with such Excess Payment. Each of the
Subsidiary Guarantors recognizes and acknowledges that the rights to
contribution arising hereunder shall constitute an asset in favor of the party
entitled to such contribution. This Section 2.3 shall not be deemed to affect
any right of subrogation, indemnity, reimbursement or contribution that any
Subsidiary Guarantor may have under Applicable Law against the Borrower in
respect of any payment of Guaranteed Obligations.

 

3



--------------------------------------------------------------------------------



 



(b) No Subrogation. Notwithstanding any payment or payments by any of the
Subsidiary Guarantors hereunder, or any set-off or application of funds of any
of the Subsidiary Guarantors by the Administrative Agent or any Secured Party,
or the receipt of any amounts by the Administrative Agent or any Secured Party
with respect to any of the Guaranteed Obligations, none of the Subsidiary
Guarantors shall be entitled to be subrogated to any of the rights of the
Administrative Agent or any Secured Party against Holdings, the Borrower, the
other Subsidiary Guarantors, any other guarantor, any other Person or against
any collateral security held by the Administrative Agent or any Secured Party
for the payment of the Guaranteed Obligations nor shall any of the Subsidiary
Guarantors seek any reimbursement from Holdings, the Borrower, any of the other
Subsidiary Guarantors, any other guarantor or any other Person in respect of
payments made by such Subsidiary Guarantor in connection with the Guaranteed
Obligations, until all amounts owing to the Administrative Agent and the Secured
Parties on account of the Guaranteed Obligations (other than (i) any contingent
indemnification obligations not yet due and (ii) the Specified Obligations) are
indefeasibly paid in full in cash and the Revolving Credit Commitments are
terminated. If any amount shall be paid to any Subsidiary Guarantor on account
of such subrogation rights at any time when all of the Guaranteed Obligations
(other than (i) any contingent indemnification obligations not yet due and
(ii) the Specified Obligations) shall not have been indefeasibly paid in full in
cash, such amount shall be held by such Subsidiary Guarantor in trust for the
Administrative Agent, segregated from other funds of such Subsidiary Guarantor,
and shall, forthwith upon receipt by such Subsidiary Guarantor, be turned over
to the Administrative Agent in the exact form received by such Subsidiary
Guarantor (duly endorsed by such Subsidiary Guarantor to the Administrative
Agent, if required) to be applied against the Guaranteed Obligations, whether
matured or unmatured, in such order as set forth in the Credit Agreement.
SECTION 2.4 Nature of Subsidiary Guaranty.
(a) Each Subsidiary Guarantor agrees that this Subsidiary Guaranty is a
continuing, unconditional guaranty of payment and performance and not of
collection, and that its obligations under this Subsidiary Guaranty shall be
primary, absolute and unconditional, irrespective of, and unaffected by:
(i) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, the Credit Agreement, any other Loan Document, any
Specified Hedge Agreement, any Specified Cash Management Arrangement or any
other agreement, document or instrument to which Holdings, the Borrower, any
Subsidiary Guarantor or any of their respective Subsidiaries or Affiliates is or
may become a party;
(ii) the absence of any action to enforce this Subsidiary Guaranty, the Credit
Agreement, any other Loan Document, any Specified Hedge Agreement or any
Specified Cash Management Arrangement, or the waiver or consent by the
Administrative Agent or any Secured Party with respect to any of the provisions
of this Subsidiary Guaranty, the Credit Agreement, any other Loan Document, any
Specified Hedge Agreement or any Specified Cash Management Arrangement;
(iii) the existence, value or condition of, or failure to perfect its Lien
against, any security for or other guaranty of the Guaranteed Obligations or any
action, or the absence of any action, by the Administrative Agent or any Secured
Party in respect of such security or guaranty (including, without limitation,
the release of any such security or guaranty);

 

4



--------------------------------------------------------------------------------



 



(iv) any structural change in, restructuring of or other similar organizational
change of Holdings, the Borrower, any Subsidiary Guarantor, any other guarantors
or any of their respective Subsidiaries or Affiliates; or
(v) to the extent permitted by Applicable Law, any other action or circumstances
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor (other than payment);
it being agreed by each Subsidiary Guarantor that, subject to the first sentence
of Section 2.2, its obligations under this Subsidiary Guaranty shall not be
discharged until the final indefeasible payment and performance, in full, of the
Guaranteed Obligations (other than (i) any contingent indemnification
obligations not yet due and (ii) the Specified Obligations) and the termination
of the Revolving Credit Commitments.
(b) Each Subsidiary Guarantor represents, warrants and agrees that the
Guaranteed Obligations and its obligations under this Subsidiary Guaranty are
not and shall not be subject to any counterclaims, offsets or defenses of any
kind (other than the defense of payment) against the Administrative Agent, the
Secured Parties, Holdings or the Borrower whether now existing or which may
arise in the future.
(c) Each Subsidiary Guarantor hereby agrees and acknowledges that the Guaranteed
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon this Subsidiary Guaranty, and all dealings between the Borrower and any of
the Subsidiary Guarantors, on the one hand, and the Administrative Agent and the
Secured Parties, on the other hand, likewise shall be conclusively presumed to
have been had or consummated in reliance upon this Subsidiary Guaranty.
SECTION 2.5 Waivers. To the extent permitted by Applicable Law, each Subsidiary
Guarantor expressly waives all of the following rights and defenses (and agrees
not to take advantage of or assert any such right or defense):
(a) any rights it may now or in the future have under any statute, or at law or
in equity, or otherwise, to compel the Administrative Agent or any Secured Party
to proceed in respect of the Guaranteed Obligations against Holdings, the
Borrower, any other Subsidiary Guarantor, any other guarantor or any other
Person or against any security for or other guaranty of the payment and
performance of the Guaranteed Obligations before proceeding against, or as a
condition to proceeding against, such Subsidiary Guarantor;
(b) any defense based upon the failure of the Administrative Agent or any
Secured Party to commence an action in respect of the Guaranteed Obligations
against Holdings, the Borrower, such Subsidiary Guarantor, any other Subsidiary
Guarantor, any other guarantor or any other Person or any security for the
payment and performance of the Guaranteed Obligations;
(c) any right to insist upon, plead or in any manner whatever claim or take the
benefit or advantage of, any appraisal, valuation, stay, extension, marshalling
of assets or redemption laws, or exemption, whether now or at any time hereafter
in force, which may delay, prevent or otherwise affect the performance by such
Subsidiary Guarantor of its obligations under, or the enforcement by the
Administrative Agent or the Secured Parties of this Subsidiary Guaranty;

 

5



--------------------------------------------------------------------------------



 



(d) any right of diligence, presentment, demand, protest and notice (except as
specifically required herein or in any other Loan Document) of whatever kind or
nature with respect to any of the Guaranteed Obligations and waives, to the
fullest extent permitted by Applicable Law, the benefit of all provisions of
Applicable Law which are or might be in conflict with the terms of this
Subsidiary Guaranty; and
(e) any and all right to notice of the creation, renewal, extension or accrual
of any of the Guaranteed Obligations and notice of or proof of reliance by the
Administrative Agent or any Secured Party upon, or acceptance of, this
Subsidiary Guaranty.
Each Subsidiary Guarantor agrees that any notice or directive given at any time
to the Administrative Agent or any Secured Party which is inconsistent with any
of the foregoing waivers shall be null and void and may be ignored by the
Administrative Agent or such Secured Party, and, in addition, may not be pleaded
or introduced as evidence in any litigation relating to this Subsidiary Guaranty
for the reason that such pleading or introduction would be at variance with the
written terms of this Subsidiary Guaranty, unless the Administrative Agent and
the Required Lenders have specifically agreed otherwise in writing. The
foregoing waivers are of the essence of the transaction contemplated by the
Credit Agreement, the other Loan Documents, the Specified Hedge Agreements and
the Specified Cash Management Arrangements and, but for this Subsidiary Guaranty
and such waivers, the Administrative Agent and the Secured Parties would decline
to enter into the Credit Agreement, the other Loan Documents, the Specified
Hedge Agreements and the Specified Cash Management Arrangements.
SECTION 2.6 Additional Guarantor Waivers and Agreements.
(a) Each Subsidiary Guarantor understands and acknowledges that if the
Administrative Agent and the Secured Parties foreclose judicially or
nonjudicially against any real property security for the Guaranteed Obligations,
that foreclosure could impair or destroy any ability that such Subsidiary
Guarantor may have to seek reimbursement, contribution, or indemnification from
the Borrower or others based on any right such Subsidiary Guarantor may have of
subrogation, reimbursement, contribution or indemnification for any amounts paid
by such Subsidiary Guarantor under this Subsidiary Guaranty. Each Subsidiary
Guarantor further understands and acknowledges that in the absence of this
paragraph, such potential impairment or destruction of such Subsidiary
Guarantor’s rights, if any, may entitle such Subsidiary Guarantor to assert a
defense to this Subsidiary Guaranty based on Section 580d of the California Code
of Civil Procedure as interpreted in Union Bank v. Gradsky, 265 Cal. App. 2d 40
(1968). By executing this Subsidiary Guaranty, each Subsidiary Guaranty freely,
irrevocably, and unconditionally: (i) waives and relinquishes that defense and
agrees that such Subsidiary Guarantor will be fully liable under this Subsidiary
Guaranty even though the Administrative Agent and the Secured Parties may
foreclose, either by judicial foreclosure or by exercise of power of sale, any
deed of trust securing the Guaranteed Obligations; (ii) agrees that such
Subsidiary Guarantor will not assert that defense in any action or proceeding
which the Administrative Agent or the Secured Parties may commence to enforce
this Subsidiary Guaranty; (iii) acknowledges and agrees that the rights and
defenses waived by such Subsidiary Guarantor in this Subsidiary Guaranty include
any right or defense that such Subsidiary Guarantor may have or be entitled to
assert based upon or arising out of any one or more of §§ 580a, 580b, 580d, or
726 of the California Code of Civil Procedure or § 2848 of the California Civil
Code; and (iv) acknowledges and agrees that the Administrative Agent and the
Secured Parties are relying on this waiver in creating the Obligations, and that
this waiver is a material part of the consideration which the Administrative
Agent and the Secured Parties are receiving for creating the Obligations.

 

6



--------------------------------------------------------------------------------



 



(b) Each Subsidiary Guarantor waives all rights and defenses that such
Subsidiary Guarantor may have because any of the Guaranteed Obligations is
secured by real property. This means, among other things: (i) the Administrative
Agent and the Secured Parties may collect from such Subsidiary Guarantor without
first foreclosing on any real or personal property collateral pledged by the
other Credit Parties; and (ii) if the Administrative Agent or the Secured
Parties foreclose on any real property collateral pledged by the other Credit
Parties: (A) the amount of the Guaranteed Obligations may be reduced only by the
price for which that collateral is sold at the foreclosure sale, even if the
collateral is worth more than the sale price, and (B) the Administrative Agent
and the Secured Parties may collect from such Subsidiary Guarantor even if the
Administrative Agent or the Secured Parties, by foreclosing on the real property
collateral, have destroyed any right such Subsidiary Guarantor may have to
collect from the Borrower. This is an unconditional and irrevocable waiver of
any rights and defenses such Subsidiary Guarantor may have because any of the
Obligations is secured by real property. These rights and defenses include, but
are not limited to, any rights or defenses based upon § 580a, 580b, 580d, or 726
of the California Code of Civil Procedure.
(c) Each Subsidiary Guarantor waives any right or defense it may have at law or
equity, including California Code of Civil Procedure § 580a, to a fair market
value hearing or action to determine a deficiency judgment after a foreclosure.
SECTION 2.7 Modification of Loan Documents, etc. Neither the Administrative
Agent nor any Secured Party shall incur any liability to any Subsidiary
Guarantor as a result of any of the following, and none of the following shall
impair or release this Subsidiary Guaranty or any of the obligations of any
Subsidiary Guarantor under this Subsidiary Guaranty:
(a) any change or extension of the manner, place or terms of payment of, or
renewal or alteration of all or any portion of, the Guaranteed Obligations;
(b) any action under or in respect of the Credit Agreement, any other Loan
Document, any Specified Hedge Agreement or any Specified Cash Management
Arrangement in the exercise of any remedy, power or privilege contained therein
or available to any of them at law, in equity or otherwise, or waiver or
refraining from exercising any such remedies, powers or privileges;
(c) any amendment to, or modification of, in any manner whatsoever, the Credit
Agreement, any other Loan Document, any Specified Hedge Agreement or any
Specified Cash Management Arrangement;
(d) any extension or waiver of the time for performance by Holdings, the
Borrower, any Subsidiary Guarantor, any other guarantor, or any other Person of,
or compliance with, any term, covenant or agreement on its part to be performed
or observed under the Credit Agreement, any other Loan Document, any Specified
Hedge Agreement or any Specified Cash Management Arrangement, or waiver of such
performance or compliance or consent to a failure of, or departure from, such
performance or compliance;
(e) the taking and holding of security or collateral for the payment of the
Guaranteed Obligations or the sale, exchange, release, disposal of, or other
dealing with, any property pledged, mortgaged or conveyed, or in which the
Administrative Agent or the Secured Parties have been granted a Lien, to secure
any Indebtedness of Holdings, the Borrower, any Subsidiary Guarantor, any other
guarantor or any other Person to the Administrative Agent or the Secured
Parties;
(f) the release of anyone who may be liable in any manner for the payment of any
amounts owed by Holdings, the Borrower, any Subsidiary Guarantor, any other
guarantor or any other Person to the Administrative Agent or any Secured Party;
(g) any modification or termination of the terms of any intercreditor or
subordination agreement pursuant to which claims of other creditors of Holdings,
the Borrower, any Subsidiary Guarantor, any other guarantor or any other Person
are subordinated to the claims of the Administrative Agent or any Secured Party;
or

 

7



--------------------------------------------------------------------------------



 



(h) any application of any sums by whomever paid or however realized to any
Guaranteed Obligations owing by Holdings, the Borrower, any Subsidiary
Guarantor, any other guarantor or any other Person to the Administrative Agent
or any Secured Party in such manner as the Administrative Agent or any Secured
Party shall determine in its reasonable discretion.
SECTION 2.8 Demand by the Administrative Agent. In addition to the terms set
forth in this Article II and in no manner imposing any limitation on such terms,
if all or any portion of the then outstanding Guaranteed Obligations are
declared to be immediately due and payable, then the Subsidiary Guarantors
shall, upon demand in writing therefor by the Administrative Agent to the
Subsidiary Guarantors, pay all or such portion of the outstanding Guaranteed
Obligations due hereunder then declared due and payable.
SECTION 2.9 Remedies. Upon the occurrence and during the continuance of any
Event of Default, with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, enforce against the Subsidiary Guarantors their obligations and
liabilities hereunder and exercise such other rights and remedies as may be
available to the Administrative Agent hereunder, under the Credit Agreement, the
other Loan Documents, the Specified Hedge Agreements, the Specified Cash
Management Arrangements or otherwise.
SECTION 2.10 Benefits of Subsidiary Guaranty. The provisions of this Subsidiary
Guaranty are for the benefit of the Administrative Agent and the Secured Parties
and their respective permitted successors, transferees, endorsees and assigns,
and nothing herein contained shall impair, as between the Borrower, the
Administrative Agent and the Secured Parties, the obligations of the Borrower
under the Credit Agreement, the other Loan Documents, the Specified Hedge
Agreements or the Specified Cash Management Arrangements. In the event all or
any part of the Guaranteed Obligations are transferred, endorsed or assigned by
the Administrative Agent or any Secured Party to any Person or Persons as
permitted under the Credit Agreement, any reference to an “Administrative Agent”
or “Secured Party” herein shall be deemed to refer equally to such Person or
Persons.
SECTION 2.11 Termination; Reinstatement.
(a) Subject to clause (c) below, this Subsidiary Guaranty shall remain in full
force and effect until all the Guaranteed Obligations (other than (i) any
contingent indemnification obligations not yet due and (ii) the Specified
Obligations) and all the obligations of the Subsidiary Guarantors under this
Subsidiary Guaranty shall have been indefeasibly paid in full in cash and the
Revolving Credit Commitments are terminated.
(b) No payment made by Holdings, the Borrower, any Subsidiary Guarantor, any
other guarantor or any other Person received or collected by the Administrative
Agent or any Secured Party from Holdings, the Borrower, any Subsidiary
Guarantor, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Guaranteed Obligations shall
be deemed to modify, reduce, release or otherwise affect the liability of any
Subsidiary Guarantor hereunder which shall, notwithstanding any such payment
(other than any payment made by such Subsidiary Guarantor in respect of the
obligations of the Subsidiary Guarantors or any payment received or collected
from such Subsidiary Guarantor in respect of the obligations of the Subsidiary
Guarantors), remain liable for the obligations of the Subsidiary Guarantors up
to the maximum liability of such Subsidiary Guarantor hereunder until the
Guaranteed Obligations (other than (i) any contingent indemnification
obligations not yet due and (ii) the Specified Obligations) and all the
obligations of the Subsidiary Guarantors shall have been indefeasibly paid in
full in cash and the Revolving Credit Commitments are terminated.

 

8



--------------------------------------------------------------------------------



 



(c) Notwithstanding anything to the contrary contained in this Subsidiary
Guaranty, each Subsidiary Guarantor agrees that, if any payment made by
Holdings, the Borrower, any Subsidiary Guarantor or any other Person applied to
the Guaranteed Obligations is at any time avoided, annulled, set aside,
rescinded, invalidated, declared to be fraudulent or preferential or otherwise
required to be refunded or repaid, or is repaid in whole or in part pursuant to
a good faith settlement of a pending or threatened avoidance claim, or the
proceeds of any Collateral are required to be refunded by the Administrative
Agent or any Secured Party to the Borrower, its estate, trustee, receiver or any
other Person, including, without limitation, Holdings or any Subsidiary
Guarantor, under any Applicable Law or equitable cause, then, to the extent of
such payment or repayment, each Subsidiary Guarantor’s liability hereunder (and
any Lien or Collateral securing such liability) shall be and remain in full
force and effect, as fully as if such payment had never been made, and, if prior
thereto, this Subsidiary Guaranty shall have been terminated, canceled or
surrendered (and if any Lien or Collateral securing such Subsidiary Guarantor’s
liability hereunder shall have been released or terminated by virtue of such
cancellation or surrender), this Subsidiary Guaranty (and such Lien or
Collateral) shall be reinstated in full force and effect, and such prior
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect the obligations of such Subsidiary Guarantor in respect of the
amount of such payment (or any Lien or Collateral securing such obligation).
SECTION 2.12 Payments. Any payments by the Subsidiary Guarantors shall be made
to the Administrative Agent, to be credited and applied to the Guaranteed
Obligations in accordance with Section 12.4 of the Credit Agreement, in
immediately available Dollars to an account designated by the Administrative
Agent or at the Administrative Agent’s Office or at any other address that may
be specified in writing from time to time by the Administrative Agent.
SECTION 2.13 Designation of Limited Subsidiary Guarantor. Notwithstanding
anything contained herein to the contrary, on and after the designation of GLS
as the Limited Subsidiary Guarantor pursuant to terms of Section 9.19 of the
Credit Agreement, the amount of Guaranteed Obligations of GLS under this
Subsidiary Guaranty shall be automatically limited to the aggregate principal
amount of outstanding obligations of GLS to the Borrower at any date of
determination pursuant to the GLS Loan Documents (the “Guaranty Limit”);
provided that after the occurrence and during the continuance of an Event of
Default, the Guaranty Limit shall only be reduced by principal amounts repaid
under the GLS Loan Documents by GLS to the Borrower that have been deposited
into a Deposit Account (other than an Excluded Account) with a Controlled
Depositary (such terms, as defined in the Collateral Agreement).
ARTICLE III
REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Secured Parties to enter into the
Loan Documents, the Specified Hedge Agreements and the Specified Cash Management
Arrangements and to make any Extensions of Credit, each Subsidiary Guarantor
hereby represents and warrants that each representation and warranty contained
in Article VII of the Credit Agreement relating to such Subsidiary Guarantor is
true and correct in all material respects as if made by such Subsidiary
Guarantor herein; provided, that any representation or warranty that is
qualified by materiality or by reference to Material Adverse Effect shall be
true and correct in all respects.

 

9



--------------------------------------------------------------------------------



 



ARTICLE IV
MISCELLANEOUS
SECTION 4.1 Notices. All notices and communications hereunder shall be given to
the addresses and otherwise made in accordance with Section 14.1 of the Credit
Agreement; provided that notices and communications to the Subsidiary Guarantors
shall be directed to the Subsidiary Guarantors at the address of the Borrower
set forth in Section 14.1 of the Credit Agreement.
SECTION 4.2 Amendments, Waivers and Consents. None of the terms, covenants,
agreements or conditions of this Subsidiary Guaranty may be waived, amended,
supplemented or otherwise modified, nor may any consent be given, except in
accordance with Section 14.2 of the Credit Agreement.
SECTION 4.3 Expenses, Indemnification, Waiver of Consequential Damages, etc.
(a) The Subsidiary Guarantors shall, jointly and severally, pay all reasonable
out-of-pocket expenses (including, without limitation, fees, charges and
disbursements of counsel) incurred by the Administrative Agent and each Secured
Party to the extent the Borrower would be required to do so pursuant to
Section 14.3 of the Credit Agreement.
(b) The Subsidiary Guarantors shall, jointly and severally, pay and indemnify
each Indemnitee (which for purposes of this Subsidiary Guaranty shall include,
without limitation, all Secured Parties) against Indemnified Taxes and Other
Taxes to the extent the Borrower would be required to do so pursuant to
Section 5.11 of the Credit Agreement.
(c) The Subsidiary Guarantors shall, jointly and severally, indemnify each
Indemnitee to the extent the Borrower would be required to do so pursuant to
Section 14.3 of the Credit Agreement.
(d) Notwithstanding anything to the contrary contained in this Subsidiary
Guaranty, to the fullest extent permitted by Applicable Law, each Subsidiary
Guarantor shall not assert, and hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Subsidiary Guaranty, any other Loan Document, any
Specified Hedge Agreement, any Specified Cash Management Arrangement or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Extension of Credit or the use of the proceeds thereof.
(e) No Indemnitee referred to in this Section 4.3 shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Subsidiary
Guaranty, the other Loan Documents, any Specified Hedge Agreements or any
Specified Cash Management Arrangements or the transactions contemplated hereby
or thereby.
(e) All amounts due under this Section 4.3 shall be payable promptly after
demand therefor.

 

10



--------------------------------------------------------------------------------



 



SECTION 4.4 Governing Law; Jurisdiction; Venue; Service of Process.
(a) Governing Law. This Subsidiary Guaranty shall be governed by, and construed
in accordance with, the laws of the State of New York.
(b) Submission to Jurisdiction. Each Subsidiary Guarantor irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the State of New York sitting in the Borough of
Manhattan, City of New York and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Subsidiary Guaranty or
any other Loan Document, or for recognition or enforcement of any judgment, and
each of the parties hereto irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York state court or, to the fullest extent permitted by Applicable
Law, in such federal court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Subsidiary Guaranty or in any other Loan
Document shall affect any right that the Administrative Agent or any Secured
Party may otherwise have to bring any action or proceeding relating to this
Subsidiary Guaranty or any other Loan Document against any Subsidiary Guarantor
or its properties in the courts of any jurisdiction.
(c) Waiver of Venue. Each Subsidiary Guarantor irrevocably and unconditionally
waives, to the fullest extent permitted by Applicable Law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Subsidiary Guaranty or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 14.1 of the Credit
Agreement. Nothing in this Subsidiary Guaranty will affect the right of any
party hereto to serve process in any other manner permitted by Applicable Law.
(e) Appointment of the Borrower as Agent for the Subsidiary Guarantors. Each
Subsidiary Guarantor hereby irrevocably appoints and authorizes the Borrower to
act as its agent for service of process and notices required to be delivered
under this Subsidiary Guaranty or under the other Loan Documents, it being
understood and agreed that receipt by the Borrower of any summons, notice or
other similar item shall be deemed effective receipt by each Subsidiary
Guarantor and its Subsidiaries.
SECTION 4.5 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS SUBSIDIARY GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS SUBSIDIARY GUARANTY AND THE OTHER LOAN DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11



--------------------------------------------------------------------------------



 



SECTION 4.6 Injunctive Relief; Punitive Damages.
(a) Each Subsidiary Guarantor recognizes that, in the event such Subsidiary
Guarantor fails to perform, observe or discharge any of its obligations or
liabilities under this Subsidiary Guaranty or any other Loan Document, any
remedy of law may prove to be inadequate relief to the Administrative Agent and
the Secured Parties. Therefore, each Subsidiary Guarantor agrees that the
Administrative Agent and the Secured Parties, at the option of the
Administrative Agent and the Secured Parties, shall be entitled to temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages.
(b) The Administrative Agent, the Secured Parties and each Subsidiary Guarantor
hereby agree that no such Person shall have a remedy of punitive or exemplary
damages against any other party to a Loan Document and each such Person hereby
waives any right or claim to punitive or exemplary damages that such Person may
now have or may arise in the future in connection with any Dispute, whether such
Dispute is resolved through arbitration or judicially.
SECTION 4.7 No Waiver by Course of Conduct, Cumulative Remedies. Neither the
Administrative Agent nor any Secured Party shall by any act (except by a written
instrument pursuant to Section 4.2), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No delay or failure to take action on the part of
the Administrative Agent or any Secured Party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which the Administrative Agent or such Secured Party would
otherwise have on any future occasion. The enumeration of the rights and
remedies of the Administrative Agent and the Secured Parties set forth in this
Subsidiary Guaranty is not intended to be exhaustive and the exercise by the
Administrative Agent and the Secured Parties of any right or remedy shall not
preclude the exercise of any other rights or remedies, all of which shall be
cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise.
SECTION 4.8 Successors and Assigns. The provisions of this Subsidiary Guaranty
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns; provided, that no Subsidiary
Guarantor may assign or otherwise transfer any of its rights or obligations
under this Subsidiary Guaranty without the prior written consent of the
Administrative Agent and the Secured Parties (in accordance with the Credit
Agreement).
SECTION 4.9 Survival of Indemnities. Notwithstanding any termination of this
Subsidiary Guaranty, the indemnities to which the Administrative Agent and the
Secured Parties are entitled under the provisions of Section 4.3 and any other
provision of this Subsidiary Guaranty and the other Loan Documents shall
continue in full force and effect and shall protect the Administrative Agent and
the Secured Parties against events arising after such termination as well as
before.
SECTION 4.10 All Powers Coupled With Interest. All powers of attorney and other
authorizations granted to the Secured Parties, the Administrative Agent and any
Persons designated by the Administrative Agent or any Secured Party pursuant to
any provisions of this Subsidiary Guaranty or any of the other Loan Documents
shall be deemed coupled with an interest and shall be irrevocable so long as any
of the Guaranteed Obligations remain unpaid or unsatisfied, any of the Revolving
Credit Commitments remain in effect or the Credit Facility has not been
terminated.

 

12



--------------------------------------------------------------------------------



 



SECTION 4.11 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Subsidiary Guaranty are for
convenience only, and neither limit nor amplify the provisions of this
Subsidiary Guaranty.
SECTION 4.12 Severability. Any provision of this Subsidiary Guaranty or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.
SECTION 4.13 Counterparts; Integration, Effectiveness. This Subsidiary Guaranty
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Subsidiary Guaranty and
the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Subsidiary Guaranty shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Subsidiary Guaranty by telecopy shall be effective as
delivery of a manually executed counterpart of this Subsidiary Guaranty.
SECTION 4.14 Advice of Counsel, No Strict Construction. Each of the parties
represents to each other party hereto that it has discussed this Subsidiary
Guaranty with its counsel. The parties hereto have participated jointly in the
negotiation and drafting of this Subsidiary Guaranty. In the event an ambiguity
or question of intent or interpretation arises, this Subsidiary Guaranty shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Subsidiary Guaranty.
SECTION 4.15 Acknowledgements. Each Subsidiary Guarantor hereby acknowledges
that:
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Subsidiary Guaranty and the other Loan Documents to which it is a party;
(b) it has received a copy of the Credit Agreement and has reviewed and
understands same;
(c) neither the Administrative Agent nor any Secured Party has any fiduciary
relationship with or duty to any Subsidiary Guarantor arising out of or in
connection with this Subsidiary Guaranty or any of the other Loan Documents, and
the relationship between the Subsidiary Guarantors, on the one hand, and the
Administrative Agent and the Secured Parties, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and
(d) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby or thereby
among the Secured Parties or among the Subsidiary Guarantors and the Secured
Parties.

 

13



--------------------------------------------------------------------------------



 



SECTION 4.16 Releases.
(a) At such time as the Guaranteed Obligations (other than (i) any contingent
indemnification obligations not yet due and (ii) the Specified Obligations)
shall have been indefeasibly paid in full in cash and the Revolving Credit
Commitments have been terminated, this Subsidiary Guaranty and all obligations
(other than those expressly stated to survive such termination or as may be
reinstated after such termination) of the Administrative Agent and each
Subsidiary Guarantor hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party. If all of the Capital Stock
of any Subsidiary Guarantor shall be disposed of (including by merger or
consolidation) in a transaction expressly permitted by the terms of the Credit
Agreement, the guaranty provided hereby of such Subsidiary Guarantor shall
automatically be discharged and released contemporaneously with such disposition
without any further action by the Administrative Agent, any Lender or any other
Person.
(b) Upon the designation of GLS as the Unrestricted Subsidiary pursuant to the
terms of Section 9.19 of the Credit Agreement, all obligations of GLS hereunder
shall terminate, all without delivery of any instrument or performance of any
act by any party.
SECTION 4.17 Additional Subsidiary Guarantors. Each Subsidiary of Holdings that
is required to become a party to this Subsidiary Guaranty pursuant to
Section 9.11 of the Credit Agreement shall become a Subsidiary Guarantor for all
purposes of this Subsidiary Guaranty upon execution and delivery by such
Subsidiary of a supplement in form and substance reasonably satisfactory to the
Administrative Agent.
SECTION 4.18 Secured Parties. Each Secured Party not a party to the Credit
Agreement who obtains the benefit of this Subsidiary Guaranty shall be deemed to
have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of the Credit Agreement, and that with respect to the
actions and omissions of the Administrative Agent hereunder or otherwise
relating hereto that do or may affect such Secured Party, the Administrative
Agent and each of its Affiliates shall be entitled to all the rights, benefits
and immunities conferred under Article XIII of the Credit Agreement.
SECTION 4.19 Joint and Several Liability. The liability of each Subsidiary
Guarantor hereunder shall be joint and several with the liability of Holdings
under Holdings Guaranty Agreement.
[Signature Pages to Follow]

 

14



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the Subsidiary Guarantors has executed and delivered
this Subsidiary Guaranty under seal by its duly authorized officers, all as of
the day and year first above written.

            DIV CAPITAL CORPORATION,
as Subsidiary Guarantor
      By:   /s/ Robert A. Krause         Name:   Robert A. Krause        Title:
Vice President and Treasurer        DYNCORP AEROSPACE OPERATIONS LLC,
as Subsidiary Guarantor
      By:   /s/ Robert A. Krause         Name:   Robert A. Krause       
Title:   Vice President and Treasurer        DTS AVIATION SERVICES LLC,
as Subsidiary Guarantor
      By:   /s/ Robert A. Krause         Name:   Robert A. Krause       
Title:   Vice President and Treasurer        DYN MARINE SERVICES LLC,
as Subsidiary Guarantor
      By:   /s/ Robert A. Krause         Name:   Robert A. Krause       
Title:   Vice President and Treasurer   

[Subsidiary Guaranty — DynCorp International LLC]

 

 



--------------------------------------------------------------------------------



 



            DYN MARINE SERVICES OF VIRGINIA LLC,
as Subsidiary Guarantor
      By:   /s/ Robert A. Krause         Name:   Robert A. Krause       
Title:   Vice President and Treasurer        DYNCORP INTERNATIONAL SERVICES LLC,
as Subsidiary Guarantor
      By:   /s/ Robert A. Krause         Name:   Robert A. Krause       
Title:   Vice President and Treasurer        SERVICES INTERNATIONAL LLC,
as Subsidiary Guarantor
      By:   /s/ Robert A. Krause         Name:   Robert A. Krause       
Title:   Vice President and Treasurer        WORLDWIDE HUMANITARIAN SERVICES
LLC,
as Subsidiary Guarantor
      By:   /s/ Robert A. Krause         Name:   Robert A. Krause       
Title:   Vice President and Treasurer   

[Subsidiary Guaranty — DynCorp International LLC]

 

 



--------------------------------------------------------------------------------



 



            WORLDWIDE RECRUITING AND STAFFING SERVICES LLC,
as Subsidiary Guarantor
      By:   /s/ Robert A. Krause         Name:   Robert A. Krause       
Title:   Vice President and Treasurer        GLOBAL LINGUIST SOLUTIONS LLC,
as Subsidiary Guarantor
      By:   /s/ Curtis L. Schehr         Name:   Curtis L. Schehr       
Title:   Secretary        Acknowledged by the Administrative Agent as of the
day and year first written above:

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent
      By:   /s/ Robert Sevin         Name:   Robert Sevin        Title:  
Director   

[Subsidiary Guaranty — DynCorp International LLC]

 

 